Citation Nr: 0022295	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral post-
traumatic costochondritis (claimed as a chest injury).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from November 1953 to November 
1955.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision by the St. Paul, Minnesota Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the benefit 
sought on appeal.


FINDING OF FACT

There is no medical evidence of a nexus or relationship 
between the veteran's currently diagnosed bilateral post-
traumatic costochondritis and any incident of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral post-traumatic costochondritis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's claim was 
apparently previously considered and denied by the VA.  In 
this regard, the January 1999 rating decision indicates as 
much, and in a statement from the veteran dated in February 
1998 he indicated that he wished to "reopen" his claim and 
that he had last filed a claim in 1989.  However, the 
veteran's original claims file is missing and despite efforts 
to locate it, it remains so.  Consequently, no record of the 
prior denial is available.  Under the circumstance, the RO 
has adjudicated the veteran's claim without regard to that 
prior denial and the Board finds this to be appropriate in 
this case. 

As a further preliminary matter, the Board notes that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, the VA has a heightened duty to 
assist the veteran in developing the facts pertinent to his 
or her claim and is obligated to search for alternative forms 
of medical records.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this case, the VA has met this duty, but all 
attempts to reconstruct the veteran's service medical records 
have been unsuccessful.  In any event, the absence of service 
medical records does not preclude the granting of service 
connection.

The veteran alleges that he sustained a chest injury during 
service while on an obstacle course at Fort Leonard Wood, 
Missouri, but was able to continue with full duty and had no 
residual problems.  A review of the claims file shows that 
the RO's requests for information from the veteran as well as 
from the NPRC, yielded little pertinent evidence.  In 
response to these requests for information, the veteran 
submitted treatment records from Donald M. Garland, M.D., 
Kenneth B. Heithoff, M.D. and Thomas Litman, M.D.  The 
veteran also provided the RO with copies of his DD Form 214, 
and other information regarding his service to aid in the 
attempt to reconstruct medical treatment data.  Documentation 
from the NPRC dated August 1998 and November 1998 reflects 
that the NPRC was unable to reconstruct the veteran's records 
and that a search through Morning Reports yielded no 
information regarding any injury or illness.  

The veteran claims that he is entitled to service connection 
for bilateral post-traumatic costochondritis.  As a general 
rule, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

However, the initial question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. See Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

As the RO was unable to locate or obtain any of the veteran's 
service medical records, there is no evidence beyond the 
veteran's statements that he sustained a chest injury during 
service.  In determining whether a claim is well grounded, 
the Board presumes the truthfulness of the evidence, and as 
such, at this point the Board presumes the veteran sustained 
a chest injury as he has related.  See Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 
(1993).  Post-service medical records consist of outpatient 
treatment records from private physicians including Dr. 
Garland, Dr. Heithoff and Dr. Litman.  However, the records 
from Dr. Heithoff and Dr. Litman summarize findings regarding 
treatment received by the veteran for back injuries and a 
left elbow injury.  Accordingly, this evidence is not 
relevant to the present claim.

However, a December 1986 summary prepared by Dr. Garland is 
relevant.  In this summary, Dr. Garland indicates that he 
first examined the veteran in August 1986 in order to make 
recommendations regarding occupational low back injuries and 
injuries to his anterior chest and left elbow.  Dr. Garland 
noted that the veteran had been employed as a lineman putting 
up electric power distribution lines.  Dr. Garland stated 
that the veteran reported sustaining a chest injury while 
working in this capacity in approximately November 1980 or 
1981.  The injury occurred when the veteran was hooking up a 
transformer to a boom for an operator.  The operator hit the 
wrong lever and the boom hit the veteran in the chest 
knocking him a distance of approximately six feet.  At the 
time of the examination, the veteran reported having a sore 
sternum with any activity requiring physical effort since the 
accident.  It was also noted that the veteran's symptoms were 
aggravated with exercise and that he had pain with coughing.  
The veteran also reported hitting his anterior chest during 
service on an obstacle course, but stated that he was 
returned to full duty and that he had no residual problems.  

Physical examination revealed slight tenderness along the 
lower sternum with palpation.  Based on the history given by 
the veteran and the physical examination Dr. Garland opined 
that the veteran's sternum symptoms were consistent with the 
severe anterior chest contusion that he sustained at work in 
1980.  Dr. Garland also summarized his review of the 
veteran's treatment records from Dr. Cohan, Dr. Segal and Dr. 
Reinerston, which reflected a diagnosis of bilateral post-
traumatic costochondritis.  

The evidence of record establishes that the veteran currently 
suffers from residuals of bilateral post-traumatic 
costochondritis as a result of a work-related injury 
sustained in approximately November 1980 or 1981.  As noted 
above, in the absence of service medical records and for 
purposes of determining whether a well-grounded claim has 
been submitted, the Board accepts the veteran's assertions of 
an in-service chest injury as true.  See King v. Brown, 5 
Vet. App. 19, 21 (1993) (Evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion).  

However, even applying this standard to the present case, the 
Board concludes that the medical evidence of record does not 
suggest a nexus between the veteran's current disorder and 
his period of service.  Rather, the medical evidence of 
record relates the veteran's current disorder to a work-
related injury sustained in approximately November 1980 or 
1981.  Indeed, the only evidence of a nexus or link between 
the veteran's current disorder and his period of service, are 
the veteran's own statements.  As a lay person, the veteran 
is not qualified to provide an opinion regarding the origin 
or development of his bilateral post-traumatic 
costochondritis.  Brewer v. West, 11 Vet. App. 228, 234 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence 
relating the veteran's bilateral post-traumatic 
costochondritis to his period of active service, the 
veteran's claim for service connection claim is not well 
grounded and must be denied.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim for service connection.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
his claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral post-traumatic 
costochondritis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


